Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, remarks and Affidavit, claims 1-5 and 7-8 are allowed and renumbered to claims 1-7.

In light of Applicant’s amendment and given that applicant has amended the claims and demonstrated effective inhibition of compounds encompassed by formula 14, the 112(a) rejection over claims 1-8 is now moot.  Consequently, the 112(a) rejection over claims 1-8 is hereby withdrawn.  

In light of Applicant’s amendment and given that applicant has amended the claims to now recite treating one specific FLT3-mediated disease, the 112(a) rejection over claims 1-5 is now moot.  Consequently, the 112(a) rejection over claims 1-5 is hereby withdrawn.  

Given that applicant has amended the claims to now narrow the scope of FLT3 mediated diseases to be treated and narrowed the scope of the compound of Formula 14, and given that applicant has demonstrated the narrow scope of compounds of Formula 14 is able to inhibit FLT3-mediated leukemia, the 103(a) rejection over Fischer 

The following is an examiner's statement of reasons for allowance: Claims 1-5 and 8 are drawn to a method for treating a FLT-3 mediated disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound selected from a compound represented by Formula 14, and a stereoisomer, tautomer, solvate, or a pharmaceutically acceptable salt; wherein the FLT-3 mediated disease is leukemia; and to a method of inhibiting FLT-3 kinase activity to a subject comprising administering said compound of formula 14 delineated in claim 8.  There is no prior art disclosing the applicant's method of treatment, particularly comprising administering a compound of Formula (14).  The closest art is Fischer et al. (U.S. 2009/0318446 A1).  While Fischer teaches pyrimidine-amine compounds containing indole, the examiner contends that Fischer fails to teach similar compounds as the instant invention requires a methylene group attached to the piperazine ring and the presence of a cyclopropyl group on the phenyl ring attached to the piperazine ring. Moreover, applicant has demonstrated that the compounds of the instant invention including the spiro-forming piperazine compounds (in Affidavit filed on 7/23/21) were effective in inhibiting FLT-3 and effective in treating leukemia.  Since the present claims require the presence of a methylene group and a cyclopropyl on the phenyl ring moiety, and given that no prior art anticipates or renders obvious the particular method of claim 1 and the method of claim 8, claims 1-5 and 7-8 are therefore allowable.



Conclusion
Claims 1-5 and 7-8 (renumbered 1-7) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
10/20/2021